         Case 1:87-cr-00555-LAP Document 149 Filed 11/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

          -against-
                                               No. 87-CR-555(LAP)
PETER MONSANTO,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The Court is in receipt of Defendant Peter Monsanto’s

motion [dkt. no. 148] for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A).      The Government shall respond to Mr. Monsanto’s

motion no later than January 22, 2021.          Mr. Monsanto may file

any reply no later than February 22, 2021.

SO ORDERED.

Dated:     November 23, 2020
           New York, New York


                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
